UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6891



STEPHEN MARK BISHOP,

                                           Petitioner - Appellant,

          versus


JAMES FRENCH, Warden of Central Prison;
FRANKLIN FREEMAN, Secretary of North Carolina
Department of Correction; NORTH CAROLINA
ATTORNEY GENERAL,
                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-96-771-2)


Submitted:   January 30, 1998             Decided:   March 20, 1998


Before WIDENER and MICHAEL, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Mark Bishop, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Bishop v. French, No. CA-96-771-2 (M.D.N.C. May 22, 1997).
We also deny Appellant's motion for appointment of counsel. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2